From the final rejection of 08/06/2022 (June 8th, 2022)

Re. claim 1:  Zweifel discloses a bottle body comprising: a main body (10) extending from a base (9) to a shoulder (11); a neck (12) extending from the shoulder to a mouth (13) a thread (20) along the neck; and one or more recesses (30) that extend along an exterior of the neck along an unthreaded portion of the neck below the thread (figures 2b, 2c), and which extend along a longitudinal span of at least 30 mm. Note that Zweifel discloses that the neck (12) may have a length of up to 4 inches (101.6 mm) (column 5 lines 43-54).  Zweifel also disclose that the thread (20) may extend about 50% of the length of the neck (12) (column 6, lines 46-56). Using Zweifel’s parameters, the length of the thread on a 4-inch neck could be 2 inches (50.8 mm). Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62).  Thus, the length of Zweifel’s recesses may easily exceed 30 mm, as claimed.  

Rationale in support of Zweifel rejection.

As discussed with respect to the Reizian declaration, Zweifel also discloses, in figure 4a, a spout portion (12) that has recess (clearance element 30) that engages a tab (4b) or button that releases a locking mechanism (4a) of a door (2) through which the spout portion (12) may protrude and dispense the contents of the bottle (5). Note that there are no external threads that could snag on anything upon insertion of the spout into the capless fuel system (1).  


    PNG
    media_image1.png
    464
    1078
    media_image1.png
    Greyscale


In figure 4b of Zweifel, there appear to be two tabs (4b), one of which (the left one) is located within a plane defined by the closed door (2), the other one of which (the right one) is located adjacent a plane defined by opening (6). Thus, in this figure Zweifel appears to teach that the tabs (4b) can be located at different locations along the longitudinal axis of the capless fuel system. And according to figure 4b, the recess (clearance element 30) would engage tabs (4b) at different stages of insertion. 


    PNG
    media_image2.png
    371
    840
    media_image2.png
    Greyscale



In figures 5A and 5B, Zweifel teaches spouts that do not appear to have any threading, but they disclose recesses (clearance elements 30). Also note that there are no tabs (4b) that are engaged by the recesses (clearance elements 30). 


    PNG
    media_image3.png
    653
    870
    media_image3.png
    Greyscale


The foregoing demonstrates that Zweifel was well aware that capless fuel systems come in different shapes and configurations. That is, some capless fuel systems include doors with locking mechanisms and release tabs adjacent the doors. Some capless fuel system include doors with locking mechanism and release tabs located adjacent filler pipe openings. Some capless fuel systems do not include doors with locking mechanisms. And some capless fuel system do not include release tabs. Additionally, Zweifel envisions his bottle being used with capped fuel systems (column 4, lines 4-6), and that the spout configuration may generally mimic the size and shape of a nozzle spout on a gasoline or diesel fuel pump similarly configured to insert into and activate internal flaps, valves, gates or other closures members on filler necks of vehicle fuel tanks (column 4, lines 43-47). 

Therefore, instead of fabricating a series of bottles that are tailored for each possible filler neck variant and in order for Zweifel’s bottle to be used with the maximum number of different capless and capped fuel systems, a person having ordinary skill in the art would have been motivated to provide a bottle that would be able to be used with greatest number of vehicle filler necks, as this would maximize usage of the bottle. 

Thus, using Zweifel’s parameters referenced in the final office action of 08/06/2022 as a roadmap, a person having ordinary skill in the art would have provided recesses (clearance elements) having different lengths that could engage release tabs located at different axial locations along the capless fuel systems. For example, two short recesses (clearance elements) and two long recesses (clearance elements). So, depending upon the location of a release tab, one could choose a short recess (clearance element) or a long recess (clearance element). Since the long recesses (clearance elements1) would extend along a substantial length of the spout, they would inherently serve as vents for the capless and capped fuel tank systems.  




Re. the Reizian declaration of 200310 (10 March 2020).  

Paragraphs 1-6 refer to Reizian’s background and alleged expertise. 

Paragraph 7 indicates that Reizian has reviewed and understands the application, and the disclosure of the cited references Zweifel (US2016/0031697 and US9878898); Schiemann (US4886194) and Sultzer, III et al. (US5722570).

Paragraph 8 indicates that Reizian has reviewed the Office Action dated December 10, 2019. 

As to paragraph 9, Reizian states “Claims 1-6 and 12-20 were rejected under 35 U.S.C. 102(a) as being anticipated by Zweifel (US2016/0031697 (but the examiner cites several locations in corresponding [issued patent] US9878898)).2 Zweifel involves an anti-snag feature, not a vent. Due to the fundamentally different functionality/property, along with extreme departure of the actual example from the examiner’s inferred combination of dimensions/proportions, there is no basis for the examiner’s inferences.” 

The Examiner disagrees with this characterization. Zweifel discloses a catch releasing capless fuel-filler bottle in which a clearance element actuates a tab that releases a door through which a portion of the bottle may protrude.  

As to paragraph 10: Reizian states that Zweifel involves an “anti-snag ‘clearance element 30’” and refers to figure 2B. However, this “anti-snag” feature is not the only implementation envisioned by Zweifel. In column 11, lines 50-63, Zweifel incorporates by reference a related application 13/841,317 (Zweifel) and states that “as disclosed therein, the cap member engages an outer surface of the spout by means of threads, but other embodiments may also be implemented in which the cap engages the spout by means of threads internal to the spout. In such instances, the spout retains a smooth exterior surface devoid of any features which could interfere with its activation of closure members associated with a fuel tank filler neck.” Figure 4a of Zweifel ‘497 appears to show such internal threading, and figure 4 of the Zweifel application 13/841,317 incorporated by reference discloses a spout with internal threading. See below.


    PNG
    media_image1.png
    464
    1078
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    770
    359
    media_image4.png
    Greyscale


Zweifel also discloses, in figures 5a and 5b, spouts that do not appear to have any threading, but they disclose clearance elements. See below.


    PNG
    media_image3.png
    653
    870
    media_image3.png
    Greyscale


As to paragraph 11: Reizian states that the clearance element 30 prevents threads from snagging, thus it has no relevance well beyond the threads. 

The Examiner disagrees. As explained above, Zweifel contemplates internal threading, so there is relevance beyond only having external threads. In such situations, clearance elements would only be used to engage tab 4b that operates a locking mechanism 4a that is connected to door 2, as depicted in figure 4a above. 

As to paragraph 12: this is a recitation of the rejection of claim 1 of December 10, 2019.  

Re. claim 1:  Zweifel discloses a bottle body comprising: a main body (10) extending from a base (9) to a shoulder (11); a neck (12) extending from the shoulder to a mouth (13) a thread (20) along the neck; and one or more recesses (30) that extend along an exterior of the neck along an unthreaded portion of the neck below the thread (figures 2b, 2c), and which extend along a longitudinal span of at least 30 mm. Note that Zweifel discloses that the neck (12) may have a length of up to 4 inches (101.6 mm) (column 5 lines 43-54).  Zweifel also disclose that the thread (20) may extend about 50% of the length of the neck (12) (column 6, lines 46-56).  Using Zweifel’s parameters, the length of the thread on a 4-inch neck could be 2 inches (50.8 mm).  Zweifel also discloses that the length (Y) of the recesses may be longer than the longitudinal length of the threads (20) (column 8, lines 60-62).  Thus, the length of Zweifel’s recesses may easily exceed 30 mm, as claimed.  

As to paragraph 13: Reizian asserts that “there is no basis for assuming the largest asserted thread fraction of length would coexist with the largest length. The idea of two inches of thread while maintaining the diameter is just absurd. Is the examiner hypothesizing a container with a 0.8 inch diameter neck with two inches of threads and a cap sidewall that is also two inches long and internally threaded? No such cap aspect ratios are used in the field. Otherwise there is no reason in the art to extend the threads axially substantially beyond the cap. 

The Examiner disagrees. Zweifel, in column 8, lines 60-62, sets forth some of the meets and bounds of one example of his invention. The fact that Reizian is not personally aware of cap aspect ratios in the field of bottles that fall within Zweifel’s parameters is not persuasive. There is nothing to suggest that that bottles having Zweifel’s ratios cannot be fabricated and there is nothing to preclude extending threads axial direction beyond that of a cap, as suggested by Zweifel. Indeed, it is submitted that this would be advantageous because it would allow differently sized caps having different threaded axial lengths to be used in conjunction with the bottle. 

As to paragraph 14: Reizian states that the cited passages are unreasonably vague, have zero specificity, and conflict with the actual specific teachings. Consider ‘898 col. 8, lines 60-62 “in context:” 
… various examples, the width may be about 0.5-1.5 cm wide. In various examples, the width may be about 0.8 cm wide. The surface may have a longitudinal length Y as shown in FIGS. 2D-2E. In one example, the length Y may be coextensive with the longitudinal length of the threads. In one example, the length Y may be longer than the longitudinal length of the threads. In one example, the length Y may be shorter than the longitudinal length of the threads. In one example, the length Y may be less than or about 1/2 the length of the neck. In one example, the length Y may be between 1/8 and 1/4 of the length of the neck. In one example, the length Y may be between 1/6 and 1/5 of the length of the neck. In one example,  
the length Y may be between about 1/2 and 1 1/2 cm. In one example, the length Y may be about 1 cm.  

The Examiner: The Examiner disagrees. The proper context of the invention is the entire specification. In order to practice the invention, a person would use the disclosure as a guide. Thus, when deciding what spout lengths may be used, a practitioner would turn to the parameters disclosed in (column 5 lines 43-54). When deciding what thread lengths may be used relative to the spout (bottle neck), the practitioner would turn to .  (column 6, lines 46-56). And when deciding what size recesses (clearance elements) may be used, the practitioner would turn to (column 8, lines 60-62). There is nothing that is particularly vague about these passages in that they have limits and defined ratios. Moreover, they are able to convey enough specificity such that a person having ordinary skill in the art could read, understand and practice Zweifel’s invention.  

As to paragraph 15: Reizian states that “lines 59-63 [of column 8] cover all possibilities and are thus overbroad and have zero specificity. But the passage then goes into specific teaching where the only actual linear range for Y tops out at 15 mm.  

The Examiner: With regard to the first sentence. What Reizian describes as Zweifel’s description as covering all possibilities and this are overbroad and have zero specificity, the Examiner considers this to be good patent drafting. As to the assertion that the actual linear range for Y tops out at 1.5 cm., the Examiner would like to point out that this is merely one example within a plurality of different possible configurations. In that regard, the proper context for the above citation should be the entire specification.

As to paragraph 16: Reizian refers to Zweifel ‘898, column 6, lines 45-66 “in context:” 

In accordance with various embodiments, the mechanical coupling mechanism 20 (e.g. threads 20) may extend over only a portion of the length of the pouring spout portion 12. For example, the threads 20 may extend about 10% of the length of the pouring spout portion 12; the threads 20 may extend about 20% of the length of pouring spout portion 12; the threads 20 may extend about 30% of the length of the pouring spout portion 12; the threads 20 may extend about 40% of the length of the pouring spout portion 12; or the threads 20 may extend about 50% of the length of the pouring spout 12. In other examples, the threads 20 may extend in any ratio of 10-50% of the length of the pouring spout portion 12. As shown in FIG. 2B the threads may be radially coextensive with neck spout portion 12. In some embodiments, the threads may have a flat outer profile as shown in FIG. 2B. The flat radial diameter may be similar to the outer redial diameter of the pouring spout portion 12. Each of the flats may be wider than the troughs between allowing minimizing resistance from the threads themselves. In other embodiments the threads may have sharper peaks as shown in FIG. 4B. Any of a variety of different threads or other devices may be used. 


As to paragraph 17: Reizian (in reference to the above cited passage) states that “this is similarly nonspecific and the examiner is hypothesizing dimensions and proportions totally at odds with the actual disclosed embodiment.  

The Examiner: Again, the Examiner would like to point out that this is merely one example within a plurality of different possible configurations. In that regard, the proper context for the above citation should be the entire specification.

As to paragraph 18: Reizian refers to Zweifel ‘898, col. 5, lines 43-55 “in context:” 

In various embodiments, the pouring spout portion 12 mimics the size and shape of a fuel filler passage such that the pouring spout portion 12 may be inserted into the fuel filler passage. The length dimension of the pouring spout may be greater than its largest diameter. In general, the pouring spout portion 12 may have an exterior surface which extends from the transition 11 of at least 1 inch and in certain instances the pouring spout portion 12 may have a length of at least 1.5 inch, a length of at least 2 inches, a length of at least 3 inches, a length of at least 4 inches, or any length between 1 and 4 inches or greater than 4 inches. For example, the length may be about 2.5 inches. The exterior diameter of the surface of the spout is generally in the range of about 0.75-1.25 inch, although it is to be understood that in particular application these dimensions may vary. For example, the diameter may be about 0.8 inches. In specific instances, the length of the pouring spout portion 12 is greater than its largest diameter, and in specific instances at least twice its largest diameter or 3 times its largest diameter.

As to paragraph 19: Reizian states that “This is similarly nonspecific and the examiner is hypothesizing dimensions and proportions totally at odds with the actual disclosed embodiment. This also highlights the examiner’s failure to consider the diameter. For example, consider the identified minimum length of 1 inch and the minimum diameter of 0.75 inch. For such a closure, a threaded portion of half that 1-inch is reasonable. A threaded portion of half of the asserted 4-inch length is unreasonable even for the largest 1.25 diameter.

The Examiner: Reasonableness is subjective. For example, person A having ordinary skill in the art might consider a threaded portion of half of an asserted 4-inch length to be reasonable and a threaded portion having a length of 1 inch and a diameter of 0.75 inch unreasonable. Person B having ordinary skill in the art might consider both conditions reasonable. Person C having ordinary skill in the art might have their own opinion of what is reasonable and what is unreasonable. In each instance, each person’s standard of reasonableness would be attributable to that person, and that person only. Thus, Reizian’s standard of reasonableness can only be attributable to Reizian. 

Paragraphs 20-25 pertain to the rejection of claims 1 and 7-13 as being unpatentable under 35 U.S.C. § 103 in view of U.S. Patent No. 4,886,194 (Schiemann). This particular rejection does not form a part of the outstanding Office Action dated 08 June 2022.  

Paragraphs 26-34 pertain to the rejection of claims 2, 14-17 and 20 as being unpatentable under 35 U.S.C. § 103 in view of U.S. Patent No. 4,886,194 (Schiemann) in view of U.S. Patent No. 5,722,570 (Sultzer). Again, this particular rejection does not form a part of the outstanding Office Action dated 08 June 2022.   


/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the recesses (clearance elements 30) can be concave (column 8, lines 40-43).
        
        2 Note that under the latest outstanding Office Action of 08 June 2022, claims 1, 4, 7, 10 and 12-20 have been rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0031697 (Zweifel; provided to the Office by Applicant in an IDS.). Further note that the patent application number attributed to Zweifel by Applicant is incorrect and that the Examiner has identified and applied U.S. Patent No. 9,878,898 (Zweifel) in its stead.